Name: Commission Regulation (EEC) No 963/92 of 15 April 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 102/38 Official Journal of the European Communities 16. 4. 92 COMMISSION REGULATION (EEC) No 963/92 of 15 April 1992 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 307/92 (J)t as last amended by Regulation (EEC) No 924/92 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 307/92 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 668/92 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 f) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 16 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. O OJ No L 162, 26. 6 . 1991 , p. 27. (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 71 , 18 . 3 . 1992, p. 21 . 0 OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 32, 1 . 2. 1992, p. 20. (8) OJ No L 98 , 11 . 4. 1992, p. 19 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . 16. 4. 92 Official Journal of the European Communities No L 102/39 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 17,373 26,453 17,373 16,000 25,080 16,000 16,000 25,080 16,000 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 40,90 46,08 843,57 137,17 156,01 15,267 . 13,554 30 602 4 057,37 2 667,99 5 601,27 37,67 42,44 776,90 126,33 143,68 14,060 12,433 28 183 3 669,73 2 466,14 5 324,45 37,67 42,44 776,90 126,33 143,68 14,060 12,433 28 183 3 637,72 2 466,14 5 324,45 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 18,623 27,703 18,623 17,250 26,330 17,250 17,250 26,330 17,250 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 43,84 49,40 904,26 147,04 167,23 16,365 14,548 32 803 4 372,52 2 856,52 5 862,1 1 40,61 45,76 837,60 136,20 154,90 15,159 13,427 30 385 3 984,88 2 654,67 5 585,30 40,61 45,76 837,60 136,20 154,90 15,159 13,427 30 385 3 952,87 2 654,67 5 585,30 No L 102/40 Official Journal of the European Communities 16. 4. 92 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 4 1 st period 5 2nd period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 30,264 36,994 18,564 28,798 35,528 17,098 28,798 35,528 17,098 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc)  Spain (Pta) 43,70 49,24 901,40 146,57 166,70 16,314 14,459 32 700 4 305,88 7 807,77 4 615,02 40,25 45,35 830,22 135,00 153,54 15,025 13,261 30 117 4 890,82 7 512,39 4 399,59 40,25 45,35 830,22 135,00 153,54 15,025 13,261 30 117 4 853,91 7 512,39 4 399,59 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 4 1st period 5 2nd period 6 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,045620 2,302220 42,081100 6,928020 7,932520 0,767264 0,710407 1 540,44 239,42000 175,76600 128,92200 2,044630 2,300710 42,051800 6,926610 7,931650 0,767371 0,710568 1 542,80 240,96700 175,76400 129,13900 2,043530 2,299090 42,023000 6,925120 7,930420 0,767514 0,710664 1 545,18 242,83100 176,00100 129,39500